Case: 1:18-cv-00864 Document #: 719 Filed: 06/12/19 Page 1 of 3 PageID #:26922

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
IN RE: DEALER MANAGEMENT MDL No. 2817
SYSTEMS ANTITRUST LITIGATION Case No. 18-cv-00864

Magistrate Judge Jeffrey T. Gilbert

 

ORDER

Defendants CDK Global, LLC and Reynolds and Reynolds Company’s Motion to Compel
Outstanding Discovery and Testimony from Plaintiff Authenticom, Inc. [ECF No. 709] is denied
as to Authenticom’s polling client manager (“PCM”) log. The Motion was briefed and then argued
at a hearing held on June 10, 2019. It was taken under advisement at that time. [ECF No. 717].

Defendants seek Authenticom’s PCM log fora rolling 7-day period beginning immediately
after this Motion is decided because Authenticom represents that historical PCM log information
is overwritten or reset to a default state every seven days.'! The PCM log is contained in software
that runs on Authenticom’s servers and it provides information about how and when Authenticom
accesses Defendants’ Dealer Management Systems (“DMSs”). Authenticom argues that the PCM
log is “ephemeral” or “transient data” that normally is not produced in discovery. See
Authenticom’s Opposition to Defendants’ Motion to Compel [ECF No. 716], at 2-4; see also
Affidavit of Brian Clements [ECF No. 716-2], Ex. 1, at §§ 4-6. The Court agrees with
Authenticom that the PCM log is ephemeral or transient data that “generally is not discoverable in
most cases.” See Seventh Circuit Electronic Discovery Committee, Principles Relating to the
Discovery of Electronically Stored Information, Principle 2.04(d).

Authenticom also argues that the PCM log is “information [that] is not reasonably
accessible because of undue burden or cost” within the meaning of Federal Rule of Civil Procedure
26(b)(2)(B). See Authenticom’s Opposition to Defendants’ Motion to Compel [ECF No. 716-2],
Affidavit of Brian Clements, Ex. 1, at §§ 6-7. The Court also agrees with Authenticom in this
regard. Although Authenticom has not submitted an affidavit itemizing all the costs it would incur
to produce the PCM log, the information Defendants seek runs within the software on
Authenticom’s servers, and Authenticom does not have any means to run a report that contains
that information. See Authenticom’s Opposition to Defendants’ Motion to Compel [ECF No. 716-
2], Affidavit of Brian Clements, Ex. 1, at {6. Authenticom says the information would have to be
extracted manually. See Authenticom’s Opposition to Defendants’ Motion to Compel [ECF No.
716-2], Affidavit of Brian Clements, Ex. 1, at § 6 (“In order to create such a report, Authenticom
would have to compile the data and manually create the report itself.”). That is an expensive and
time-consuming process, particularly for a company that says it has lost a substantial percentage

 

' Defendants say they reserve a potential spoliation argument. That issue, however, is not germane to the
pending Motion, and the Court expresses no view on it. See Brief in Support of Defendants’ Motion to
Compel Outstanding Discovery and Testimony from Plaintiff Authenticom, Inc., [ECF No. 710], at 4 n.1.

l
Case: 1:18-cv-00864 Document #: 719 Filed: 06/12/19 Page 2 of 3 PageID #:26923

of its workforce during this litigation. See Authenticom’s Opposition to Defendants’ Motion to
Compel [ECF No. 716-2], Affidavit of Brian Clements, Ex. 1, at { 7. Moreover, Authenticom is
not obligated to create a report for Defendants that it does not otherwise create or maintain in its
business for the sole purpose of responding to Defendants’ discovery requests. Ahad v. Board of
Trustees of Southern Illinois University, 2018 WL 534158, *5 (C.D. Ill. Jan. 24, 2018).

Defendants also have not shown good cause under Federal Rule 26(b)(2)(B) to justify
production of the PCM log. It is not clear either from Defendants’ brief or their argument at the
hearing why Defendants need this information. If Defendants are seeking the PCM log for
illustrative or demonstrative purposes, then there are easier ways to obtain at least a snapshot of
some of that information than requiring Authenticom to produce a full rolling 7-days of its PCM
log. In fact, Authenticom has offered to produce more limited information from its system that
can be used for that purpose.

If Defendants want the information to determine the number of times Authenticom queried
their DMSs, or Defendant CDK Global, LLC, wants it to compute potential damages on its
counterclaims against Authenticom alleging a violation of federal law arising from Authenticom
accessing its system, then it is not clear the information Defendants are seeking from June 2019
will be materially helpful or statistically significant for that purpose. Although Defendants argue
they need the information for these purposes, no concrete specifics were provided so the Court
cannot evaluate fully the bona fides of Defendants’ position. See, e.g, Brief in Support of
Defendants’ Motion to Compel Outstanding Discovery and Testimony from Plaintiff
Authenticom, Inc. [ECF No. 711], at p. 7 (“The PCM log — even though it would only contain data
for a limited time period — may be the only means through which Defendants can understand
Authenticom’s polling activities on a poll-by-poll, and dealer-by-dealer basis.”) In addition,
Defendants apparently have other evidence about the various ways in which Authenticom queried
their DMSs and, as counsel said during oral argument, the PCM log is just another leg for that
stool. See Brief in Support of Defendants’ Motion to Compel Outstanding Discovery and
Testimony from Plaintiff Authenticom, Inc. [ECF No. 711], at pp. 2-3. While a four-legged stool
is sturdier than a three-legged stool, a stool with three legs still can hold a good amount of weight
if each of its legs is firm and stable. On this record, the Court is not convinced the work required
to produce a four-legged stool is justified by the benefit Defendants would derive from it.

Finally, even if the Court were inclined to order production of the PCM log, it most likely
would require, at the very least, that the cost of production be allocated among the parties, and
more likely a greater share of the cost would be allocated to Defendants than to Authenticom. But
a decision along these lines is premature until Defendants convince the Court there is good cause
to order production of the PCM log and that the burden on Authenticom of harvesting that
information now, years into the litigation, is proportional to the needs of the case. On the present
record, as discussed above, the Court is not convinced of that proposition.

For the reasons stated above, Defendants CDK Global, LLC and Reynolds and Reynolds
Company’s Motion to Compel Outstanding Discovery and Testimony from Plaintiff Authenticom,
Inc. [ECF No. 709] is denied as to the PCM data.

It is so ordered.
Case: 1:18-cv-00864 Document #: 719 Filed: 06/12/19 Page 3 of 3 PagelD #:26924

Dated: June 12, 2019 =
4

 

effrey T. Gilbert
Unites States Magistrate Judge
